If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


HOLLY GUSTINIS and RACHEL MCLAURY,                                  UNPUBLISHED
                                                                    November 9, 2021
               Plaintiffs-Appellants,

v                                                                   No. 355250
                                                                    Oakland Circuit Court
DA BEST PLUMBING, INC,                                              LC No. 2020-180885-NO

               Defendant-Appellee.


Before: GLEICHER, P.J., and K. F. KELLY and RONAYNE KRAUSE, JJ.

PER CURIAM.

        Holly Gustinis and Rachel McLaury filed suit in 2020 against Da Best Plumbing, Inc,
regarding plumbing work performed in 2009. The circuit court dismissed their complaint under
MCR 2.116(C)(7) as all statutes of limitations and repose had long expired. Plaintiffs contend that
the limitations periods were tolled because Da Best fraudulently concealed its faulty workmanship.
Plaintiffs failed to allege any facts supporting this fraudulent concealment theory. We affirm.

                                        I. BACKGROUND

        On September 12, 2009, Gustinis entered into a contract with Da Best for plumbing repairs
to her residence. Da Best performed the repairs between September 12 and September 30, 2009.
Shortly after the work was completed, Gustinis smelled sewer gas in the home. She contacted Da
Best and the city of Oak Park, both of whom told her there was no need for concern. Da Best
instructed Gustinis to pour bleach down the sewer drain in the basement. Gustinis “followed Da
Best’s instructions, but the problem persisted.”

        Gustinis asserted that in June 2018, “the odor inside my home became substantially worse
and persistent to the point that it was noxious and was causing me to become ill.” The city of Oak
Park inspected the portion of the sewer line connecting the house line to the street, but did not
inspect the pipeline under the house. The city uncovered no issues of concern. In early 2020,
Harvey Aydlott, owner of Aydlott Mechanical, removed part of the concrete basement floor and
found that Da Best had made several errors that caused significant defects in the sewer system.
Specifically, Da Best failed to install a storm system trap, which allowed sewer gas to leak and
build up under the basement floor. Sewer water had also seeped into and “washed out” the soil


                                               -1-
that should have been present between the pipe and the floor. Da Best had also installed a broken
H-fitting, and installed it backward. “[B]lack muck in the soil underneath the pipes evidenced that
the condition “was not new and had been that way for some time.” Aydlott fixed the problems,
the odor stopped, and Gustinis’s health improved.

        On April 22, 2020, plaintiffs filed suit against Da Best raising claims of (1) breach of
contract, (2) breach of implied warranty, (3) private nuisance, and (4) negligence. Da Best moved
for summary disposition under MCR 2.116(C)(7), arguing that all of plaintiffs’ claims were time-
barred. The longest limitations periods applicable to plaintiffs’ claims were six years. See MCL
600.5839(1)(a) (providing that an action for injury caused by a contractor’s faulty workmanship
must be filed within six years of completion of the work); MCL 600.5807(9) (providing a six-year
statute of limitations for breach of contract claims). Plaintiffs did not raise their claims until 10½
years after the work was completed. Relevant to this appeal, plaintiffs retorted that Da Best
fraudulently concealed the defects in its workmanship, misleading conduct that tolled the statutes
of limitation.

        The court dismissed plaintiffs’ complaint in its entirety. The court found plaintiffs’
fraudulent concealment claim unavailing because they failed to claim that Da Best “affirmatively
acted or made misrepresentations to prevent discovery of the claims . . . . [and had therefore] not
sufficiently asserted that [Da Best] committed fraudulent conduct so as to toll the statute of
limitation.” Because the statutes of limitations and repose had not tolled, the court concluded that
the claims were all belatedly filed.

       Plaintiffs now appeal.

                                          II. ANALYSIS

        We review de novo a lower court’s resolution of a summary disposition motion. Meemic
Ins Co v Fortson, 506 Mich 287, 296; 954 NW2d 115 (2020). If a statute of limitations bars a
claim, the circuit court may grant summary disposition pursuant to MCR 2.116(C)(7). Dextrom v
Wexford Co, 287 Mich App 406, 428; 789 NW2d 211 (2010). “When reviewing a motion under
MCR 2.116(C)(7), a reviewing court must consider all affidavits, pleadings, and other
documentary evidence submitted by the parties and construe the pleadings and evidence in favor
of the nonmoving party.” Anzaldua v Neogen Corp, 292 Mich App 626, 629; 808 NW2d 804
(2011).

        There is no real dispute that plaintiffs filed their complaint four-and-half years after the
expiration of the longest statute of limitations. But plaintiffs challenge the trial court’s rejection
of their position that Da Best’s fraudulent concealment of its inferior workmanship tolled the
statutes of limitations applicable to their claims. MCL 600.5855 provides for the tolling of the
statute of limitations when a defendant fraudulently conceals the facts necessary to discover the
claim:

       If a person who is or may be liable for any claim fraudulently conceals the existence
       of the claim or the identity of any person who is liable for the claim from the
       knowledge of the person entitled to sue on the claim, the action may be commenced
       at any time within 2 years after the person who is entitled to bring the action



                                                 -2-
       discovers, or should have discovered, the existence of the claim or the identity of
       the person who is liable for the claim, although the action would otherwise be
       barred by the period of limitations.

Fraudulent concealment is an exception to the statute of limitation. Doe v Roman Catholic
Archbishop of Archdiocese of Detroit, 264 Mich App 632, 642; 692 NW2d 398 (2004).

         This Court has long held that “[t]he plaintiff must plead in the complaint the acts or
misrepresentations that comprised the fraudulent concealment.” Sills v Oakland Gen Hosp, 220
Mich App 303, 310; 559 NW2d 348 (1996), citing In re Farris Estate, 160 Mich App 14, 18; 408
NW2d 92 (1987); see also Doe, 264 Mich App at 643. The defendant must have “committed
affirmative acts or misrepresentations that were designed to prevent subsequent discovery,”
“[m]ere silence is insufficient.” Sills, 220 Mich App at 310, citing Buszek v Harper Hosp, 116
Mich App 650, 654; 323 NW2d 330 (1982). “ ‘Fraudulent concealment means employment of
artifice, planned to prevent inquiry or escape investigation, and mislead or hinder acquirement of
information disclosing a right of action.’ ” Doe, 264 Mich App at 642, quoting Tonegatto v Budak,
112 Mich App 575, 583; 316 NW2d 262 (1982).

        Contrary to plaintiffs’ argument, the court did not assert that they were required to allege
fraudulent concealment as a separate claim in their complaint. The court stated in the opinion and
order granting summary disposition: “In the Complaint, Plaintiffs did not claim that Defendants
affirmatively acted or made misrepresentations to prevent discovery of the claims. Thus, Plaintiffs
have not sufficiently asserted that Defendant committed fraudulent conduct so as to toll the statute
of limitation.” The word “claim,” read in context, does not suggest that the court expected
plaintiffs to raise a separate count of fraudulent concealment. Rather, the court used the word
“claim” synonymously with “allege,” communicating that plaintiffs did not allege any facts
supporting that Da Best fraudulently concealed its defective workmanship; i.e. that Da Best acted
or made misrepresentations with the goal of preventing discovery of plaintiffs’ claims.

        Plaintiffs further contend that they did allege facts in their complaint that tended to
establish that Da Best purposefully concealed its workmanship to prevent plaintiffs from
discovering their claims. Plaintiffs emphasize their allegations in the complaint that the plumbing
work performed by Da Best “included subterranean repair and installation.” Plaintiffs further
alleged that Da Best implicitly promised and warranted that the work would be professionally
completed, but “created a nuisance in the form of defective underground plumbing.” A contractor
does not fraudulently conceal its defective workmanship simply because the work is performed
underground where it cannot be easily inspected. Covering the plumbing repairs with a cement
basement floor was part of the job; Da Best would have acted negligently had it not replaced the
basement floor after performing the work. Plaintiffs did not allege that Da Best covered its work
with a cement basement floor for the purpose of hiding its defective work so that plaintiffs would
not discover their legal claim. If simply burying a sewer line underground amounts to an act of
concealment, every installment of plumbing material would be an act of fraudulent concealment.

       Aydlott’s affidavit did not support plaintiffs’ fraudulent concealment argument either.
Aydlott described the condition of the plumbing work completed by Da Best. Although Aydlott
opined that the workmanship was defective, he did not attest that Da Best covered the condition to
prevent plaintiffs’ discovery of their claims.


                                                -3-
        Plaintiffs additionally assert that they alleged in the complaint that Da Best fraudulently
concealed their faulty workmanship by telling plaintiffs that the problem “was normal, nothing to
worry about and to just pour some bleach down the drain.” This allegation, standing alone, was
insufficient to allege that Da Best made this statement to fraudulently conceal its errors. There is
no allegation that Da Best actually knew that its work was inferior or that it did not believe its
advice would resolve the problem. Indeed, plaintiffs accepted that advice for nine years.

       Plaintiffs assert that the city inspector’s reports compounded Da Best’s statements, further
concealing the faulty workmanship. However, plaintiffs knew that the city inspected only a
portion of the sewage system. The city clearly did not break up the cement basement floor and
could not have discovered any defect. Therefore, the city inspectors could have made no
representation to compound any potentially fraudulent statement made by Da Best.

        Plaintiffs draw a comparison to King v Park West Galleries, Inc, unpublished opinion of
the Court of Appeals, issued December 2, 2014 (Docket No. 314188),1 arguing that King supports
the conclusion that plaintiffs relied on Da Best’s assurances that the work was done properly and
were therefore prevented from discovering the defect. In King, unpub op at 5-6, this Court held
that there was a question of fact as to whether the plaintiff’s reliance upon a certificate of
authenticity for ten years was reasonable. But Da Best did not provide a certificate attesting to the
quality of its work. Rather, Da Best accepted a call from plaintiffs describing the difficulties they
experienced, and provided advice to remedy the problem. There is no allegation that Da Best
touted the quality of its work to lull plaintiffs into complacency. Indeed, the city gave plaintiffs
the same advice.

       We affirm.



                                                              /s/ Elizabeth L. Gleicher
                                                              /s/ Kirsten Frank Kelly
                                                              /s/ Amy Ronayne Krause




1
 In Michigan, unpublished cases are not legally binding, but can be considered for their persuasive
value. MCR 7.215(C)(1); Reidenbach v Kalamazoo, 327 Mich App 174, 187; 933 NW2d 335
(2019).


                                                -4-